            Case 2:20-cv-03804-WB Document 33 Filed 12/01/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



LINDA BEDELL et al.,                             Civil Action No. 2:20-cv-03804-WB

               Plaintiffs,

       v.

GEORGE HECKLER et al.,

               Defendants.




        STIPULATION OF JUDGMENT OF DEFENDANT GEORGE HECKLER

       Plaintiffs Linda Bedell, the Linda Bedell Individual Retirement Account, Landon Bedell,

Keaton Bedell, and Inner Design, Inc. Profit Sharing Plan (the “Plaintiffs”) and Defendant

George Heckler (the “Defendant”) (together, the “Parties”) hereby agree to entry by this Court of

this Stipulation of Judgment. The Parties hereby stipulate to the following:

       1.      On October 26, 2020, the Parties filed a Stipulation of Liability on Counts I, II,

and VII of the Amended Complaint filed in this action (ECF 18);

       2.      The Parties have calculated the proper amount of damages for Defendant’s

liability on Counts I, II, and VII of the Amended Complaint filed in this action; and,

       3.      The Parties stipulate to entry of judgment in the amount of $26,155,015.14

against Defendant on Counts I, II, and VII of the Amended Complaint filed in this action.




                                                                                     PHDATA 7569991_1
          Case 2:20-cv-03804-WB Document 33 Filed 12/01/20 Page 2 of 2




  /s/ Ira Neil Richards                           /s/ Lawrence G. McMichael
David Smith (Pa. ID No. 21480)                  Lawrence G. McMichael (Pa. ID No. 28550)
Ira Neil Richards (Pa. ID No. 50879)            DILWORTH PAXSON LLP
Daniel P. Lawn (Pa. ID No. 326114)              1500 Market Street, Suite 3500E
SCHNADER HARRISON SEGAL & LEWIS LLP             Philadelphia, PA 19102
1600 Market Street, Suite 3600                  Telephone: (215) 557-7268
Philadelphia, PA 19103                          lmcmichael@dilworthlaw.com

William C. Nystrom (pro hac vice pending)        Counsel for Defendant
Dana A. Zakarian (pro hac vice pending)
Nina S. Hirsch (pro hac vice pending)
NYSTROM BECKMAN & PARIS LLP
One Marina Park Drive, 15th Floor
Boston, MA 02210

Counsel for Plaintiffs




                                                ORDERED AND APPROVED:

                                                /s/Wendy Beetlestone, J.
                                                _______________________________
                                                WENDY BEETLESTONE
                                                U.S. DISTRICT COURT JUDGE

Dated: November 30, 2020




                                            2
                                                                           PHDATA 7569991_1
